                                      Case 5:17-cv-07232-BLF Document 142 Filed 06/14/19 Page 1 of 3


                             1   GIBSON, DUNN & CRUTCHER LLP                 DAVIS WRIGHT TREMAINE LLP
                                 JASON C. SCHWARTZ, admitted pro hac vice    STEPHEN M. RUMMAGE, admitted pro hac vice
                             2   jschwartz@gibsondunn.com                      steverummage@dwt.com
                                 JOSHUA S. LIPSHUTZ, SBN 242557              CYRUS E. ANSARI, admitted pro hac vice
                             3      jlipshutz@gibsondunn.com                   cyrusansari@dwt.com
                                 GRETA B. WILLIAMS, SBN 267695               920 Fifth Avenue, Suite 3300
                             4     gbwilliams@gibsondunn.com                 Seattle, WA 98104-1610
                                 ANNA M. MCKENZIE, admitted pro hac vice     Telephone: 206.757.8136
                             5     amckenzie@gibsondunn.com                  Facsimile: 206.757.7136
                                 NAIMA L. FARRELL, admitted pro hac vice
                             6     nfarrell@gibsondunn.com                   JEFFREY S. BOSLEY, SBN 167629
                                 1050 Connecticut Avenue, N.W.                 jeffbosley@dwt.com
                             7   Washington, D.C. 20036                      500 Montgomery Street, Suite 800
                                 Telephone: 202.955.8500                     San Francisco, CA 94111-6533
                             8   Facsimile: 202.467.0539                     Telephone: 415.276.6500
                                                                             Facsimile: 415.276.6599
                             9   RACHEL S. BRASS, SBN 219301
                                   rbrass@gibsondunn.com                     Attorneys for T-Mobile US, Inc.
                            10   555 Mission Street, Suite 3000
DAVIS WRIGHT TREMAINE LLP




                                 San Francisco, CA 94105
                            11   Telephone: 415.393.8200
                                 Facsimile: 415.393.8306
                            12
                                 Attorneys for Amazon.com, Inc.
                            13

                            14                                UNITED STATES DISTRICT COURT
                            15                             NORTHERN DISTRICT OF CALIFORNIA
                            16

                            17   LINDA BRADLEY, et al.,                      CASE NO. 5:17-cv-07232-BLF
                            18                       Plaintiffs,
                                                                             STIPULATION AND PROPOSED ORDER
                            19         v.                                    SETTING BRIEFING SCHEDULE FOR
                                                                             DEFENDANTS’ MOTIONS TO DISMISS
                            20   T-MOBILE US, INC., et al.,                  AND TO STRIKE FOURTH AMENDED
                                                                             COMPLAINT
                            21                       Defendants.
                            22                                               Hon. Beth L. Freeman
                            23

                            24

                            25

                            26

                            27

                            28


                                   STIP. AND PROPOSED ORDER RE BRIEFING SCHEDULE FOR MOTIONS TO DISMISS AND STRIKE FAC
                                                                   CASE NO. 5:17-CV-07232
                                       Case 5:17-cv-07232-BLF Document 142 Filed 06/14/19 Page 2 of 3


                             1          Pursuant to Local Rule 6-2(a), the parties, Communications Workers of America, Linda Brad-
                             2   ley, Maurice Anscombe, Lura Callahan, and Richard Haynie (collectively, “Plaintiffs”) and Defend-
                             3   ants T-Mobile US, Inc., and Amazon.com, Inc. (collectively, “Defendants”), stipulate and agree as
                             4   follows:
                             5          1.      On June 4, 2019, the Court granted Plaintiffs’ request to file the Fourth Amended Col-
                             6   lective Action Complaint (“Fourth Amended Complaint”). ECF No. 139.
                             7          2.      On June 5, 2019, Plaintiffs filed their Fourth Amended Complaint. ECF No. 140.
                             8   Pursuant to Fed. R. Civ. P. 15(a)(3), Defendants’ response to the Fourth Amended Complaint would
                             9   be due June 19, 2019.
                            10          3.      Defendants intend to file a motion to dismiss Plaintiffs’ Fourth Amended Complaint,
DAVIS WRIGHT TREMAINE LLP




                            11   as anticipated in the Court’s order granting leave to file the Fourth Amended Complaint. See ECF
                            12   No. 139 at 3:19-20 (“Defendants have more than adequate time to brief and argue a motion to dismiss
                            13   Plaintiffs’ 4AC[.]”). Further, Defendants may file a motion to strike the class and collective allega-
                            14   tions from the Fourth Amended Complaint.
                            15          4.      The parties have conferred and agreed to extend Defendants’ time to file a motion to
                            16   dismiss the Fourth Amended Complaint and to establish the following schedule for briefing that mo-
                            17   tion and a possible motion to strike, subject to the Court’s approval:
                            18                  (a)      Defendants’ motion to dismiss and motion to strike, if any, shall be filed on or
                            19                  before July 17, 2019;
                            20                  (b)      Plaintiffs’ oppositions shall be filed on or before September 10, 2019; and
                            21                  (c)      Defendants’ replies shall be filed on or before October 8, 2019.
                            22   Dated: June 23, 2019
                            23

                            24

                            25

                            26

                            27

                            28


                                   STIP. AND PROPOSED ORDER RE BRIEFING SCHEDULE FOR MOTIONS TO DISMISS AND STRIKE FAC
                                                                   CASE NO. 5:17-CV-07232
                                      Case 5:17-cv-07232-BLF Document 142 Filed 06/14/19 Page 3 of 3


                             1     OUTTEN & GOLDEN LLP                          GIBSON, DUNN & CRUTCHER LLP
                             2     /s/ Peter Romer-Freidman                     By: /s/ Jason C. Schwartz
                                   P. David Lopez (pro hac vice)                Jason C. Schwartz
                             3     Peter Romer-Friedman (pro hac vice)          Rachel S. Brass
                                   601 Massachusetts Ave. NW                    Joshua S. Lipshutz
                             4     Second Floor West                            Greta B. Williams
                                   Washington, DC 20001
                             5     Telephone: (202) 847-4400                    Anna M. McKenzie
                                   Facsimile: (646) 952-9114                    Naima L. Farrell
                             6     E-mail: pdl@outtengolden.com
                                   E-mail: prf@outtengolden.com                 Attorneys for Amazon.com, Inc.
                             7
                                   Jahan C. Sagafi (Cal. Bar No. 224887)        DAVIS WRIGHT TREMAINE LLP
                             8     OUTTEN & GOLDEN LLP
                                   One Embarcadero Center, 38th Floor
                             9     San Francisco, CA 94111                      By: /s/ Stephen M. Rummage
                                   Telephone: (415) 638-8800                    Stephen M. Rummage (admitted pro hac vice)
                            10     Facsimile: (415) 638-8810                      steverummage@dwt.com
DAVIS WRIGHT TREMAINE LLP




                                   E-mail: jsagafi@outtengolden.com             Cyrus E. Ansari (admitted pro hac vice)
                            11
                                                                                  cyrusansari@dwt.com
                                   Adam T. Klein (pro hac vice)                 920 Fifth Avenue, Suite 3300
                            12     Robert N. Fisher (Cal. Bar No. 302919)
                                   Jared W. Goldman (pro hac vice)              Seattle, WA 98104-1610
                            13     OUTTEN & GOLDEN LLP                          Telephone: 206.757.8136
                                   685 Third Avenue, 25th Floor                 Facsimile: 206.757.7136
                            14     New York, NY 10017
                                   Telephone: (212) 245-1000                    Jeffrey S. Bosley, SBN 167629
                            15     Facsimile: (646) 509-2060                      jeffbosley@dwt.com
                                   E-mail: atk@outtengolden.com                 500 Montgomery Street, Suite 800
                            16     E-mail: rfisher@outtengolden.com
                                   E-mail: jgoldman@outtengolden.com            San Francisco, CA 94111-6533
                            17                                                  Telephone: 415.276.6500
                                   Patricia Shea (pro hac vice)                 Facsimile: 415.276.6599
                            18     Katherine A. Roe (pro hac vice)
                                   COMMUNICATIONS WORKERS                       Attorneys for T-Mobile US, Inc.
                            19     OF AMERICA
                                   501 3rd Street, N.W.
                            20     Washington, DC 20001
                                   Telephone: (202) 434-1100
                            21     E-mail: jcalemine@cwa-union.org
                                   E-mail: aroe@cwa-union.org
                            22     Attorneys for Plaintiffs and Proposed
                                   Plaintiff Class and Collective
                            23

                            24                                               ORDER
                            25         Based on the foregoing Stipulation, IT IS SO ORDERED.
                            26

                            27   Dated: June 14, 2019
                                                                            The Honorable Beth Labson Freeman
                            28                                              United States District Judge

                                                                                2
                                  STIP. AND PROPOSED ORDER RE BRIEFING SCHEDULE FOR MOTIONS TO DISMISS AND STRIKE FAC
                                                                  CASE NO. 5:17-CV-07232
